Case 3:20-cv-11059-MAS-LHG Document 17 Filed 10/29/20 Page 1 of 4 PageID: 195




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  CASEY STERK and KEVIN MAHER,                      Civil Action No. 20-11059(MAS)(LHG)
  individually and on behalf of all others
  similarly situated,

                         Plaintiffs

  vs.

  THE BANK OF NOVA SCOTIA, et al.

                         Defendants

  YURI ALISHAEV, ABRAHAM                            Civil Action No. 20-11329(MAS)(LHG)
  JEREMIAS, and MORRIS JEREMIAS,
  individually and on behalf of all others
  similarly situated,

                         Plaintiffs,
  v.

  THE BANK OF NOVA SCOTIA, et al.

                         Defendants
  JEFFERY TOMASULO and                              Civil Action No. 20-12111(MAS)(LHG)
  CHRISTOPHER DEPAOLI, individually
  and on behalf of all others similarly situated,

                         Plaintiffs,
                                                          STIPULATION and ORDER
  v.

  THE BANK OF NOVA SCOTIA, et al.

                         Defendants
Case 3:20-cv-11059-MAS-LHG Document 17 Filed 10/29/20 Page 2 of 4 PageID: 196




  JEFF BRAUN OF ML OPTIONS                 Civil Action No. 20-12217(MAS)(LHG)
  TRADING, LLC, Individually and on Behalf
  of All Others Similarly Situated,

                       Plaintiff,

  vs.

  THE BANK OF NOVA SCOTIA, et al.

                       Defendants.
  DON TRAN, individually and on behalf of          Civil Action No. 20-12261(MAS)(LHG)
  all others similarly situated,

                       Plaintiff,

  v.

  THE BANK OF NOVA SCOTIA, et al.

                       Defendants

  MARK SERRI, on Behalf of Himself and All Civil Action No. 20-12927(MAS)(LHG)
  Others Similarly Situated,

                       Plaintiff,

  vs.

  BANK OF NOVA SCOTIA, et al.

                       Defendants.

  LARRY BLANKENSHIP On Behalf Of                   Civil Action No. 20-12998(MAS)(LHG)
  Himself And All Others Similarly Situated,

                       Plaintiff,

  v.

  THE BANK OF NOVA SCOTIA, et al.

                       Defendants.




                                               2
Case 3:20-cv-11059-MAS-LHG Document 17 Filed 10/29/20 Page 3 of 4 PageID: 197




  PORT 22, LLC, on Behalf of Itself and All        Civil Action No. 20-12999(MAS)(LHG)
  Others Similarly Situated,

                        Plaintiff,
  v.

  THE BANK OF NOVA SCOTIA, et al.

                        Defendants

  ARTHUR H. LAMBORN, JR., on Behalf of             Civil Action No. 20-13035(MAS)(LHG)
  Himself and All Others Similarly Situated,

                        Plaintiff,

  v.

  BANK OF NOVA SCOTIA, et al.

                        Defendants.

  ROBERT CHARLES CLASS A, L.P., on                 Civil Action No. 20-13116(MAS)(LHG)
  Behalf of Itself and All Others Similarly
  Situated,

                        Plaintiff,

  v.

  BANK OF NOVA SCOTIA, et al.

                        Defendants.

       IT IS HEREBY STIPULATED by and among the undersigned parties, subject to Court

approval as follows:

       1.     All of the captioned matters are hereby consolidated for all purposes under Civil

Action No. 20-11059(MAS)(LHG) with the caption:

  IN RE: BANK OF NOVA SCOTIA                       Civil Action No. 20-11059(MAS)(LHG)
  SPOOFING LITIGATION




                                               3
Case 3:20-cv-11059-MAS-LHG Document 17 Filed 10/29/20 Page 4 of 4 PageID: 198




       2.      On a going forward basis, all papers relating to the consolidated actions shall be

filed in Civil Action No. 20-11059(MAS)(LHG).

       3.      The Defendants’ time to answer or otherwise move with respect to any of the

complaints is extended until 45 days after the filing of a consolidated amended complaint. In the

event that BNS Defendants file a motion to dismiss, Plaintiffs’ shall file their responsive papers

within 45 days after the filing of the motion to dismiss and the BNS Defendants’ shall file their

reply papers within 21 days after the filing of Plaintiffs’ responsive papers.

 CARELLA, BYRNE, CECCHI,                              WILMER CUTLER PICKERING HALE
 OLSTEIN, BRODY & AGNELLO, P.C.                       AND DORR LLP
 Liaison Counsel for Plaintiffs
                                                      BROWN & CONNERY, LLP

 By:    /s/ James E. Cecchi                           Attorneys for the BNS Defendants
        JAMES E. CECCHI                               THE BANK OF NOVA SCOTIA, SCOTIA
                                                      CAPITAL (USA) INC., SCOTIA
                                                      HOLDINGS (US) INC., SCOTIABANC
                                                      INC., and THE BANK OF NOVA SCOTIA
                                                      TRUST COMPANY OF NEW YORK


                                                      By:   /s/ Susan M. Leming
                                                            SUSAN M. LEMING

SO ORDERED
     DERED this               day of October, 2020




+2125$%/(0,&+$(/$6+,33
     5$%/( 0,&+$(/
81,7('67$7(6',675,&7-8'*(




                                                  4
